t c memo united_states tax_court wind surf and sail pools inc petitioner v commissioner of internal revenue respondent docket no 14898-17l filed date joseph falcone for petitioner robert d heitmeyer and samuel m warren for respondent memorandum findings_of_fact and opinion nega judge this case is before the court on a timely petition for review of a notice_of_determination concerning collection action s under section s and or notice_of_determination petitioner seeks review of 1unless otherwise indicated all section references are to the internal continued respondent’s determination to proceed with the collection of tax arising from petitioner’s failure to timely file form sec_941 employer’s quarterly federal tax_return for quarters ending date date date and date and forms employer’s annual federal unemployment futa_tax return for tax_year sec_2014 and sec_2015 as well as for failure to pay and make required deposits of the associated employment and trust_fund_taxes for all periods above periods at issue the issue for decision is whether the internal_revenue_service irs office of appeals appeals_office abused its discretion in sustaining the filing of the notice_of_federal_tax_lien nftl for the periods at issue and rejecting an installment_agreement requested by petitioner findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed continued revenue code in effect at all relevant times all monetary amounts are rounded to the nearest dollar 2we use the term employment and trust_fund_taxes to refer to taxes under the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa and employee_income_tax_withholding see xibitmax llc v commissioner tcmemo_2017_133 at n petitioner wind surf sail pools inc was a michigan corporation organized and having its principal_place_of_business in michigan petitioner’s primary business is the seasonal selling and building of in- ground swimming pools petitioner also maintains a retail_outlet respondent sent petitioner three notices of nftl filing advising petitioner of its right to a collection_due_process cdp hearing on date respondent sent petitioner a notice of nftl filing cdp_notice with respect to petitioner’s unpaid form_940 liability for tax_year of dollar_figure on date respondent sent petitioner a notice of nftl filing cdp_notice with respect to petitioner’s unpaid form_940 liability for tax_year of dollar_figure and petitioner’s unpaid form_941 liability for the quarter ending date of dollar_figure on date respondent sent petitioner a notice of nftl filing cdp_notice with respect to petitioner’s unpaid form_941 liabilities for quarters ending date date and date the notice reported outstanding amounts owed of dollar_figure dollar_figure and dollar_figure for date date and date respectively in response to the notices of nftl filing petitioner timely submitted two forms request for a collection_due_process or equivalent_hearing on date petitioner submitted a form cdp request regarding cdp_notice and cdp_notice in cdp request petitioner sought withdrawal of the nftl and although petitioner did not check the box marked installment_agreement it stated taxpayer requests an installment_agreement for all taxes owed taxpayer is in federal court against the u s to collect these taxes no action should be taken against taxpayer on date petitioner submitted a form cdp request regarding cdp_notice in its request petitioner stated that it desired a collection alternative and checked the boxes marked installment_agreement offer_in_compromise and i cannot pay balance petitioner also sought withdrawal of the nftl and indicated that t axpayer is going to file an oic when the u s district_court case is settled and amount of taxes are determined on date a settlement officer so from the irs appeals_office mailed petitioner a letter that scheduled a telephone cdp hearing for date the so informed petitioner that in order for her to consider a collection alternative petitioner must provide a completed form 433-b collection information statement for businesses signed forms and for the tax period ending date and proof of a timely deposit for all federal employment_taxes for the current quarter the so also informed petitioner that all items listed above must be received within days of the date of the letter and that the signed tax returns must be received within days of the date of the letter petitioner submitted none of the requested documents and did not otherwise communicate with the so before the hearing on date the so held a telephone cdp hearing with petitioner’s representative during the hearing the so again requested the financial information she had previously requested the so granted petitioner until date to provide the missing information and set a followup telephone conference for date on date petitioner submitted unsigned copies of its form_940 and form_941 for the tax period ending date on date the so held another telephone conference with petitioner’s representative and informed him that she had received the tax returns but could not process them because they were unsigned the so informed petitioner’s representative that petitioner would need to submit a signed form_940 and form_941 along with payroll records which indicated liability for the first quarter of and that if petitioner did not provide the requested documents her next action would be to issue a notice_of_determination sustaining the enforcement 3the so also requested form_941 for the quarter ending date to ascertain whether petitioner was currently in compliance with all deposit obligations actions on date petitioner’s representative faxed to the so a signed form_940 and form_941 for the tax period ending date and a cover letter stating that the taxpayer said they were up to date for the first quarter on date the so left petitioner’s representative a lengthy voicemail acknowledging receipt of the signed tax returns and requesting that as soon as the form_941 for the quarter ending date was available a copy be provided to show compliance the so also requested that as mandatory deposits of the associated employment and trust_fund_taxes were made proof be provided petitioner submitted none of the requested documents and did not otherwise communicate with the so on date the so conducted a final review of the case and determined that all legal and procedural requirements had been met regarding the nftl on date the so issued a notice_of_determination sustaining the nftl filing and concluded that she could not consider any collection alternative sec_4on date the so received a call from the u s department of justice doj to verify that the so had received the tax returns for tax period ending date the so confirmed that she had received the returns and they had been processed further doj stated that petitioner’s district_court case was closed the so did not share any information with doj as to the appeals office’s position on the cdp hearing because petitioner had not filed a form_941 for the quarter ending date and had not submitted a completed form 433-b supporting financial information or proof of ongoing compliance with deposit requirements on date petitioner timely filed a petition with this court on date respondent filed a motion for summary_judgment and on date petitioner filed a response objecting to the motion on date this case was called from the calendar at the court’s trial session in detroit michigan the parties appeared and filed a stipulation of facts with exhibits as a result of the trial we will deny respondent’s motion for summary_judgment i standard of review opinion neither sec_6320 nor sec_6330 prescribes the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case the general parameters for such review are marked out by our precedents where the validity of the taxpayer’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 where as here the taxpayer’ sec_5petitioner’s form_941 for the quarter ending date was due on date but was untimely filed on date underlying liability is not before us we review the irs’ determination for abuse_of_discretion only see 140_tc_173 abuse_of_discretion may be found if an action is arbitrary capricious or without sound basis in fact or law 129_tc_107 112_tc_19 we do not generally consider issues that were not properly raised in the cdp hearing see giamelli v commissioner t c pincite ii analysis sec_6321 imposes a lien in favor of the united_states on all property and property rights of a taxpayer who is liable for taxes after a demand for payment of the taxes has been made and the taxpayer fails to pay the lien arises when the assessment is made sec_6322 the irs files an nftl to preserve priority and put other creditors on notice see sec_6323 sec_6320 requires the secretary to send written notice to the taxpayer of the filing of an nftl and of the taxpayer’s right to an administrative hearing on the matter the cdp hearing generally shall be conducted consistent with procedures set forth in sec_6330 d e and g sec_6320 our review of the record establishes that the so properly discharged all of her responsibilities under sec_6330 taxpayers may raise at a cdp hearing any relevant issue including challenges to the appropriateness of the collection action and possible collection alternatives sec_6330 a taxpayer is expected to provide all relevant information requested by the appeals_office for its consideration of the facts and issues involved in the hearing see sec_301_6320-1 proced admin regs petitioner has not disputed its underlying tax_liability or that the appeals_office performed the necessary verification under sec_6330 instead petitioner asserts that the so abused her discretion in denying its request for an installment_agreement because she seemed to raise the bar every time petitioner proved that it was in compliance with its tax obligations by requesting new financial information such as the request for form_941 for the quarter ending date sec_6159 gives the irs authority to enter into installment 6in its cdp request petitioner checked the box for nftl withdrawal but it failed to submit any documentation to show that it qualified for any of the categories justifying nftl withdrawal under sec_6323 in cdp request petitioner also indicated a desire for an offer-in-compromise oic but it did not submit a completed form_656 offer_in_compromise or otherwise pursue an oic in its communications with the so there is no abuse_of_discretion when appeals fails to consider an offer-in-compromise when a form_656 was not submitted gentile v commissioner tcmemo_2013_175 at aff’d 592_fedappx_824 11th cir similarly in this hearing request petitioner also indicated i cannot pay balance but did not address this issue during the cdp continued agreements to satisfy tax_liabilities when it is determined that they will facilitate full or partial collection see thompson v commissioner t c pincite subject_to exceptions not relevant here the decision to accept or reject an installment_agreement lies within the irs’ discretion see kuretski v commissioner tcmemo_2012_262 aff’d 755_f3d_929 d c cir sec_301_6159-1 c i proced admin regs although petitioner indicated a desire to enter into an installment_agreement petitioner did not provide the so with a form 433-b proof of ongoing compliance with deposit requirements or any other necessary information that would justify granting its request the so gave petitioner ample time to submit the required_documentation before closing the case we have consistently held that it is not an abuse_of_discretion for an appeals officer to reject collection alternatives and sustain collection action where as here the taxpayer has failed after being given sufficient opportunities to supply the required forms and information see huntress v commissioner tcmemo_2009_161 98_tcm_8 prater v commissioner tcmemo_2007_241 94_tcm_209 we have likewise held that it is not an abuse of continued hearing or in its petition discretion for an appeals officer to reject a collection alternative where the taxpayer is not in compliance with its ongoing tax obligations petitioner was not in compliance with its filing obligations having failed to file form_941 for the quarter ending date see 126_tc_237 rev’d on other grounds 514_f3d_1119 10th cir hull v commissioner tcmemo_2015_86 at finding no abuse_of_discretion we will sustain the proposed collection action in reaching our decision we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent 7regarding the scope of our review respondent argues that the the sixth circuit the likely appellate venue abides by the record rule so the evidence in this case should be confined to the administrative records we need not resolve the question of the scope of our review whether or not we limit our review to the administrative record we conclude that the so did not abuse her discretion
